Cobb, 3?. J.
(After stating the foregoing facts.) In one ground of the motion for a new trial complaint is made that the court erred in allowing an amendment to the answer of the defendant, “over the plaintiff’s objection.” It does not appear from the motion what was the objection urged. It is argued in the brief that the amendment was not verified in the manner required by the act of 1897 (Acts 1897, p. 35, Van Epps’ Code Supp. §6199.) The objection set up in the brief can not be considered, for the reason that it does not appear from the record that this objection was made at the time the amendment was allowed..
3. Error is assigned upon the refusal of a request to charge as follows: “If you believe the contentions that the contract was that of a renter, and during said tenancy Burdette, with the consent of Crawford, made permanent improvements, Crawford would be liable for the same, if. he consented thereto.” This charge was properly refused. The plaintiff’s cause of action, as alleged in his petition, was a suit for damages for breach of a contract of sale. The theory of his case negatives the idea that he was a renter. Morrison v. Dickey, 133 Ga. 417.
3. The other grounds of the motion for a new-trial are not verified, and can not be considered by this court. The record discloses an affirmative refusal to verify, or notes to the grounds state facts in conflict with the statements in the grounds. See Fletcher v. Collins, 111 Ga. 253.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent, and Lumplcin, J., disqualified.